Exhibit 10.11

WHITING PETROLEUM CORPORATION

PERFORMANCE SHARE AWARD AGREEMENT

(Officer Form)

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of [•], 20[•] by and between Whiting Petroleum Corporation, a Delaware
corporation with its principal offices at Denver, Colorado (the “Company”), and
the employee of the Company or one of its affiliates whose signature is set
forth on the signature page hereof (the “Participant”).

W I T N E S S E T H :

 

WHEREAS, the Company has adopted the Whiting Petroleum Corporation 2013 Equity
Incentive Plan (the “Plan”) to permit shares of the Company’s common stock (the
“Stock”) or cash to be awarded to certain key salaried employees and
non-employee directors of the Company and any affiliate of the Company; and

WHEREAS, the Participant is an employee of the Company or one of its affiliates,
and the Company desires such person to remain in such capacity and to further an
opportunity for his or her stock ownership in the Company in order to increase
his or her proprietary interest in the success of the Company;

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

Award of Performance Shares.  Subject to the terms and conditions set forth
herein, the Company hereby awards the Participant the number of shares of Stock
set forth on the signature page hereof as the target number of shares of Stock
subject to this Agreement (the “Target Shares”).

Determination of Performance Shares Earned; Retirement Eligibility. 

The number of shares of Stock earned (the “Earned Shares”) will equal the sum of
the number of shares earned for each of the three performance periods set forth
on Exhibit A (each, a “Performance Period”).  The number of shares earned for a
particular Performance Period shall equal the product of (a) one-third (1/3) of
the Target Shares multiplied by (b) the earned percentage (the “Earned
Percentage”) for that Performance Period, determined as set forth on Exhibit A. 
The Compensation Committee (the “Committee”) of the Board of Directors of the
Company will make all final determinations regarding the number of Earned Shares
for each Performance Period on a date within six weeks following the end of the
applicable Performance Period (each such date, a “Determination Date”);
provided, however, that, subject to Section 2(b), such Earned Shares shall
remain subject to the Participant’s satisfaction of the employment requirements
of Section 6.  Any shares determined not to be earned on the Determination Date
applicable to such shares shall be forfeited on such Determination Date. 

If the Participant’s employment with the Company and its affiliates terminates
prior to the Determination Date following the final Performance Period (the
“Final Determination Date”) as a result of (i) the Participant’s Retirement (as
defined below) or (ii) the Participant’s death when the Participant is
Retirement-eligible (either of (i) or (ii), a “Qualifying Termination”), then
the Participant shall be eligible to receive a pro rata portion of the shares of
Stock subject to this Agreement as Earned Shares.  Such pro rata portion shall
be equal to, for each one-third (1/3) of the total shares subject to this
Agreement subject to a Performance Period (each “Tranche”), the product of (A)
the Earned Percentage applicable to the Tranche of shares multiplied by (B) the
quotient of (x) the number of days during the Performance Period applicable to
the Tranche of shares on which the Participant was employed by the Company or an
affiliate divided by (y) the total number of days in the Performance Period
applicable to the Tranche of shares. 

“Retirement” shall mean the termination of the Participant’s employment (i)
following the Participant’s having reached the age of sixty (60) with at least
ten (10) years of service as an employee of the Company or one of its affiliates
and (ii) at a time when Participant’s employment could not have been terminated
for Cause (as defined in the Executive Employment and Severance Agreement
between the Participant and the Company). 

 

Restrictions; Forfeiture of Unearned Shares.    Except as otherwise provided
herein, none of the Target Shares may be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated until the Final Determination
Date.    

If the number of Earned Shares determined by the Committee is greater than the
number of Target Shares, then the Company shall make a cash payment to the
Participant equal to the product of (i) the excess of the Earned Shares over the
Target Shares






and (ii) the Fair Market Value of a share of Stock determined as of the Final
Determination Date.  Such payment shall be paid within 30 days of the Final
Determination Date.

If the number of Earned Shares determined or to be determined by the Committee
on the Final Determination Date is fewer than the number of Target Shares, then
shares of Stock equal to the excess of the Target Shares over the Earned Shares
will be forfeited to the Company on the Final Determination Date, or such
earlier date as the Committee determines.

Issuance of Shares.  The Target Shares shall be issued as soon as practicable in
the name of the Participant but shall be held in a segregated account by the
transfer agent of the Company.  Unless forfeited as provided herein, on the
Final Determination Date (a) Target Shares that become Earned Shares shall cease
to be held in such segregated account and (b) certificates for such Target
Shares shall be delivered, or such shares of Stock shall be transferred
electronically, to the Participant, and such delivered or transferred shares of
Stock shall become free of the restrictions set forth in Section 3.

Transfer After Release Date; Securities Law Restrictions.  Notwithstanding
anything to the contrary herein, the Participant agrees and acknowledges with
respect to any shares of Stock that have not been registered under the
Securities Act of 1933, as amended (the “Act”) that (a) he or she will not sell
or otherwise dispose of such Stock except pursuant to an effective registration
statement under the Act and any applicable state securities laws, or in a
transaction which, in the opinion of counsel for the Company, is exempt from
such registration, and (b) a legend will be placed on the certificates, or an
appropriate stop-transfer order shall be entered, for such Stock to such effect.

Other Termination of Employment or Death Prior to Retirement Eligibility.  If
the Participant’s employment with the Company and its affiliates is terminated
other than in a Qualifying Termination (including death prior to Retirement
Eligibility) prior to the Final Determination Date, then all Stock subject to
this Agreement shall be forfeited as of the date on which such termination
occurs.

Certificate Legend.  In addition to any legends placed on certificates for the
Stock subject to this Agreement under Section 5 hereof, each certificate for
shares of such Stock may bear the following legend:

“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS SET FORTH IN THE WHITING PETROLEUM CORPORATION 2013
EQUITY INCENTIVE PLAN AND A PERFORMANCE SHARE AWARD AGREEMENT BETWEEN WHITING
PETROLEUM CORPORATION AND THE REGISTERED OWNER HEREOF.  A COPY OF SUCH PLAN AND
SUCH AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF WHITING PETROLEUM
CORPORATION.”

 

When the restrictions imposed by Section 3 hereof terminate, the Participant
shall be entitled to have the foregoing legend removed from the certificates
representing such Stock that has been earned.

Voting Rights; Dividends and Other Distributions.    While the Target Shares are
subject to restrictions under Section 3 and prior to any forfeiture thereof, the
Participant shall have no voting rights with respect to any shares of Stock
subject to this Agreement until such time, if any, as such shares of Stock have
been earned and released.

If any dividends or other distributions are paid or made on the Target Shares
while the restrictions under Section 3 apply and prior to any forfeiture of
Stock subject to this Agreement, then the Participant shall be credited with
dividends, distributions or equivalents (collectively, “Dividends”) on the
shares of Stock subject to this Agreement; provided that such Dividends shall be
subject to the same terms, conditions, restrictions and risk of forfeiture as
the shares of Stock with respect to which they were credited, and shall be paid
at the same time as, and to the same extent that, the shares of Stock with
respect to which they were credited become Earned Shares and are released.

Subject to the provisions of this Agreement, prior to the forfeiture of the
Target Shares, the Participant shall have all other rights of holders of Stock
with respect to the Target Shares.

Tax Withholding.   As a condition for any Stock, Dividends, or cash to be issued
or paid to the Participant hereunder, the Participant agrees that the
Participant shall pay to the Company upon demand such amount as may be requested
by the Company for the purpose of satisfying its liability to withhold federal,
state, or local income or other taxes incurred by reason of the award of the
Stock, Dividends or cash, by reason of the Participant becoming eligible for
Retirement by satisfying the applicable age and service requirements (regardless
of whether the Participant actually retires) or as a result of the termination
of the restrictions on such Stock or Dividends, or the payment of cash,
hereunder. 

The Participant may satisfy the Company’s withholding tax requirements with
respect to shares of Stock by electing to have the Company withhold that number
of shares of Stock otherwise deliverable to the Participant from the segregated
account hereunder or otherwise issuable to the Participant to deliver to the
Company a number of shares of Stock, in each case, having a Fair






Market Value (as defined in the Plan) on the Tax Date (as defined below) equal
to the amount required to be withheld as a result of the termination of the
restrictions on or issuance of such shares of Stock; provided,  however, that
the amount to be withheld in shares of Stock shall not exceed the maximum
statutory tax rate associated with the transaction to the extent required for
the Company to avoid adverse accounting treatment.  The election must be made in
writing and must be delivered to the Company prior to the Tax Date.  If the
number of shares of Stock so determined shall include a fractional share, the
Participant shall deliver cash in lieu of such fractional share (or such cash
shall be withheld from any cash payment due hereunder).  All elections shall be
made in a form approved by the Committee and shall be subject to disapproval, in
whole or in part, by the Committee.  As used herein, “Tax Date” means the date
on which the Participant must include in his or her gross income for federal
income tax purposes the fair market value of shares of Stock over the purchase
price therefor, if any.  If the Participant elects to satisfy the Company’s
withholding tax requirements in connection with the Participant reaching
eligibility for Retirement (prior to the Participant’s retirement) by electing
to have the Company withhold shares of Stock, then the Target Shares less the
number of shares of Stock used to satisfy such withholding liability (if any)
(the “Net Shares”) shall continue to be subject to all of the terms and
conditions of this Agreement and the Plan until the Final Determination Date,
and the percentage of the Net Shares that shall be deemed earned on each
Determination Date following the Participant’s Retirement eligibility shall be
determined pro rata. With respect to any payment of cash hereunder, the
withholding taxes related thereto shall be deducted from such cash payment.

Powers of Company Not Affected; Forfeiture for Breach of Contract.  The
existence of the Stock subject to this Agreement shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any
combination, subdivision or reclassification of the Stock or any reorganization,
merger, consolidation, business combination, exchange of shares, or other change
in the Company’s capital structure or its business, or any issue of bonds,
debentures or stock having rights or preferences equal, superior or affecting
the Stock subject to this Agreement or the rights thereof, or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.  Nothing in this Agreement shall confer upon the
Participant any right to continue in the employment or service of the Company or
any affiliate, or interfere with or limit in any way the right of the Company or
an affiliate to terminate the Participant’s employment or service at any
time.  Notwithstanding anything to the contrary in this Agreement, if, after the
Participant’s employment or service is terminated for any reason, the
Participant breaches any material provision of any applicable confidentiality,
non-compete, non-solicit, general release, covenant not-to-sue or other
agreement with the Company or any affiliate, then any shares of Stock that have
not previously been forfeited shall be forfeited immediately effective as of the
date on which such breach occurs.

Interpretation by Committee.  The Participant agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Participants awarded shares of Stock.

Miscellaneous.   This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
to be performed therein between residents thereof.

This Agreement may not be amended or modified except by the written consent of
the parties hereto.

The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.

Any notice, filing or delivery hereunder or with respect to shares of Stock
subject to this Agreement shall be given to the Participant at either his or her
usual work location or his or her home address as indicated in the records of
the Company, and shall be given to the Committee or the Company at 1700
Broadway, Suite 2300, Denver, Colorado 80290-2300, Attention:  Corporate
Secretary.  All such notices shall be given by first class mail, postage
prepaid, or by personal delivery.

This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns and shall be binding upon and inure to the benefit of
the Participant, except that the Participant may not transfer any interest in
any shares of Stock subject to this Agreement prior to the release of the
restrictions imposed by Section 3.

This Agreement is subject in all respects to the terms and conditions of the
Plan.

Change in Control.  Notwithstanding any other provision to the contrary
contained in this Agreement, effective upon a Change in Control (as defined in
the Plan) that occurs prior to the end of the last Performance Period, the
restrictions imposed by Section 3 of this Agreement shall immediately be deemed
to have lapsed and the Release Date shall be deemed to have occurred as of the
date of the Change in Control with respect to the sum of the shares of Stock
described in (a) and (b) below (the “Change in Control Earned Shares”):

with respect to each Performance Period that has been completed as of the date
of the Change in Control (if any), the number of shares earned for such
completed Performance Period; and








with respect to each Performance Period that has not been completed as of the
date the Change in Control occurs, one-third (1/3) of the Target Shares;
provided that, if the terms of any employment or similar agreement in effect
between the Participant and the Company or an affiliate as of the date of the
Change in Control provide a better result, then the relevant provisions of such
agreement are deemed incorporated by reference herein for such purpose and such
provisions shall supersede the foregoing.

Notwithstanding the foregoing, if the Change in Control Earned Shares exceeds
the Target Shares, then the Company shall make a cash payment to the Participant
equal to the product of (i) the excess of the Change in Control Earned Shares
over the Target Shares and (ii) the Fair Market Value of a share of Stock
determined as of the date of the Change in Control.  Such payment shall be made
within 30 days of the date of the Change in Control.

 

[Signature page follows]








IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Participant has hereunto affixed his or her
signature, all as of the day and year first set forth above.



WHITING PETROLEUM CORPORATION

 

 

 

By:    

        «Name_»



 

 

Target Shares: __«PSA»_____________

 

 

 



